Citation Nr: 1532100	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1983.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


REMAND

A review of the record reveals that the Veteran was initially represented by Non Commissioned Officers Association (NCOA).  A VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing Disabled American Veterans (DAV) as the Veteran's representative, was received in May 2014, during the course of the appeal and prior to certification of the appeal to the Board.  38 C.F.R. § 14.631(f)(1) (2014).

Despite such revocation and the election of a new representative, the RO did not provide DAV with a copy of the December 2014 supplemental statement of the case.  38 C.F.R. § 19.31(b) (2014).  Furthermore, DAV has not had an opportunity to offer argument on the Veteran's behalf.  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2014); see also VA's Adjudication Procedures Manual (M21-1MR) I.5.F.27.b. (a VA Form 646 gives an appellant's representative an opportunity to review the appeal and submit a statement regarding the appeal prior to certification to the Board).  

Based on the foregoing, the Veteran's newly appointed representative, DAV, must be sent a copy of the December 2014 supplemental statement of the case and then be given the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, or a statement in lieu thereof.  M21-1MR I.5.F.27.d.

Accordingly, the case is remanded for the following actions:

1.  A copy of the December 2014 supplemental statement of the case must be provided to the Veteran's appointed representative, DAV.

2.  Thereafter, the case must be forwarded to the Veteran's appointed representative, DAV, to provide an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case, or a statement in lieu thereof.  Thereafter, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

